DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Claim 1 introduces a fiber in lines 4 and 5 with the limitation: “the reinforcing layer including a fiber wound around the liner and a resin.”  The “fiber” is broadly interpreted and could mean a single strand or a plurality of fibers.  The broader interpretation is that a plurality of fibers provide the structure of a “fiber.”  There is no discussion within the written specification that would be consistent with a narrower interpretation that the “fiber” is a single strand.  Note that lines 7 and 8 of claim 1 state “helical layers in each of which the fiber is helically wound, the helical layers being laminated.”  Rather than a single strand of fiber being in each of the helical layers [there being at least three helical layers in the helical layer group (HLG)] and those helical layers being laminated (stacked), any number of fibers cooperatively and collectively can provide the stated structure.  Claim 5 is similar and would be interpreted in a similar manner as claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The “innermost layer,” “outermost layer” and “intermediate layer” need to be specifically described in most instances.  Directing attention to Fig. 2 and the depiction of the layered construction, reference sign 71 represents the helical layer group (HLG) having at least three layers with an innermost layer, an outermost layer and an intermediate layer.  The HLG is intermediate other layers 72, 75, 76 that extend outwardly and other layers 73 and 10 that extend inwardly thereof.  Applicant needs to provide a frame of reference to specify the correct element.  The innermost layer is different for the tank, the reinforcing layer, the HLG and the large-angle layer.  Applicant must be clear about which innermost layer is being referenced.  Similarly, “outermost layer” and “intermediate layer” depends upon the frame of reference.
	In claim 1, line 15, it is perfectly acceptable that the first occurrence of “innermost layer” must be part of the HLG, while the second occurrence of “innermost layer” in line 15 is questioned.  Which innermost layer?  It is suggested that applicant add “of the helical layer group” after the second occurrence of the “innermost layer” in line 15 of claim 1 and every time thereafter to provide a clear indication of which innermost layer.  The same amendments for instances of the “outermost layer” and “intermediate layer” are recommended.  Also, please make corresponding amendments to claims 3 and 5.




Allowable Subject Matter
Claims 1-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
	The claims were searched and the combination of different layers with helical and large-angle layers in the reinforcing layer were not found and in particular, the angular relationships discussed for the layers of the HLG were not found.  Delonge-Immik et al. (US 5211306) discloses a close reference wherein different layers 7, 8, 9 have different winding angles.  These layers have fibers arranged in parallel within each layer and are not helical or large-angle layers in the same respect as disclosed and claimed in the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733